Bell, Justice.
“The burden of proof in an extradition case is on the person resisting extradition once the State has made a prima facie case that the extradition is proper. Hutson v. Stoner, 244 Ga. 52 (257 SE2d 538) (1979).” Smith v. Bell, 246 Ga. 577 (272 SE2d 309) (1980). Appellant contends that the superior court erred in denying his petition for a writ of habeas corpus since there was no evidence that he, Dan Covert, is the “Dan Covert” named in the Governor’s warrant. We disagree. “If he was not the person named in the Governor’s warrant, appellant had the burden to show that he was not. [Cit.] Here, the appellant did not deny that he was the person named in the Governor’s warrant.” Wollweber v. Martin, 226 Ga. 20, 23 (2) (172 SE2d 605) (1970).

Judgment affirmed.


All the Justices concur.